Case 4:19-cv-04096-SOH Document 61                Filed 10/09/20 Page 1 of 15 PageID #: 1861




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 TEXARKANA DIVISION

MIDAMERICA, INC.                                                                         PLAINTIFF

v.                                     Case No. 4:19-cv-04096

BIERLEIN COMPANIES, INC.                                                               DEFENDANT

                          MEMORANDUM OPINION AND ORDER

       Before the Court is Plaintiff MidAmerica, Inc.’s Motion for Partial Summary Judgment.

ECF No. 34. Defendant Bierlein Companies, Inc. responded in opposition to the motion (ECF No.

43), and Plaintiff replied. ECF No. 50. Also before the Court is Defendant’s Motion for Summary

Judgment. ECF No. 39. Plaintiff responded in opposition to that motion (ECF No. 48), and

Defendant replied. ECF No. 49. The Court finds these matters ripe for consideration.

                                         BACKGROUND

       This action stems from a construction project involving the decommission, demolition, and

decontamination of a retired power plant. Defendant served as the general contractor on the project.

Plaintiff served as a subcontractor to provide various environmental remediation and waste

disposal services.

       Plaintiff’s tasks under the subcontract included cleaning Fuel Oil from the plant’s pipelines

and associated equipment and removing “Universal Waste.” ECF No. 2-1. Before the project

began, Defendant asked Plaintiff to prepare a bid for its services based on certain plans and

specifications. Plaintiff contends that those documents expressly stated that the material it would

be cleaning was No. 2 Fuel Oil. Plaintiff states that it conducted an on-site inspection of the power

plant prior to submitting its bid. Plaintiff further states that during the inspection, an agent of the

plant’s owner, Entergy Arkansas, confirmed to Plaintiff that the material to be removed from the
Case 4:19-cv-04096-SOH Document 61                        Filed 10/09/20 Page 2 of 15 PageID #: 1862




plant’s piping and associated equipment was No. 2 Fuel Oil. Plaintiff submitted a bid in the amount

of $16,420.00 for the portion of the subcontract requiring the cleaning and disposal of Fuel Oil,

and the parties subsequently executed a subcontract that incorporated the plant specifications

originally provided by Defendant. 1

         Plaintiff states that after it commenced work on the project, it found that the material in the

pipelines and associated equipment was No. 6 Fuel Oil instead of No. 2 Fuel Oil. There are six

grades of Fuel Oil in the United States. The grades are referred to by number, ranging from No. 1

Fuel Oil to No. 6 Fuel Oil. As the number increases, so does the Fuel Oil’s boiling point, carbon

chain length, and viscosity. Consequently, No. 6 Fuel Oil is the most physically robust and is

significantly more difficult and expensive to remove from piping and equipment in comparison to

No. 2 Fuel Oil.

         Plaintiff alleges that Defendant knew No. 6 Fuel Oil was present in the plant’s pipes from

the onset of the project and that Defendant misrepresented what material it was contracting

Plaintiff to clean up in the plans and specifications it submitted to Plaintiff. Plaintiff further alleges

that Defendant refused to allow Plaintiff to alter its bid after it discovered the No. 6 Fuel Oil, which

would be significantly more costly to remove than No. 2 Fuel Oil. Ultimately, Plaintiff cleaned the

No. 6 Fuel Oil under protest and at a cost that exceeded its bid price for the project. Plaintiff alleges

that it incurred an additional $453,159.88 in costs to complete the work of removing the No. 6

Fuel Oil.

         Plaintiff also states that the elemental mercury it removed during the project did not fall

under “Universal Waste” in the scope of the subcontract. Plaintiff contends that its scope of work



1
  This amount, $16,420.00, only represents the amount Plaintiff bid to clean the plant’s pipelines and associated
equipment. The subcontract also required Plaintiff to perform other clean up, demolition, and environmental
remediation duties. The total amount of the subcontract was $746,341.00.

                                                          2
Case 4:19-cv-04096-SOH Document 61               Filed 10/09/20 Page 3 of 15 PageID #: 1863




did not include cleaning any mercury spills other than in a particular location on the project site.

Plaintiff seeks $16,301.20 for the cost of this mercury removal it believes was outside the

subcontract’s scope of work.

       Plaintiff commenced this action on August 20, 2019, seeking, in part, to recover the

increased costs associated with removing No. 6 Fuel Oil instead of No. 2 Fuel Oil and the removal

of elemental mercury. To this end, Plaintiff brought claims for breach of contract and unjust

enrichment, alleging that Defendant materially misrepresented the scope of work that Plaintiff was

to perform under the subcontract. On July, 28, 2020, Plaintiff filed its Motion for Partial Summary

Judgment, arguing that there is no genuine dispute that (1) the documents and specifications

provided by Defendant to Plaintiff for bidding contained a material misrepresentation regarding

the work to be completed; and (2) the misrepresentation caused Plaintiff to incur additional costs

in completing its work. Accordingly, Plaintiff moves the Court to rule as a matter of law that

Defendant breached the parties’ subcontract. That same day, Defendant filed its Motion for

Summary Judgment, arguing that this action should be dismissed in its entirety because there is no

genuine dispute that all the work performed by Plaintiff was contemplated by the parties’

subcontract.

                                          LEGAL STANDARD

       I.      Summary Judgment

       “Summary judgment is appropriate if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Hess v. Union Pac.

R.R. Co., 898 F.3d 852, 856 (8th Cir. 2018) (citation omitted). Summary judgment is a “threshold

inquiry of . . . whether there is a need for trial—whether, in other words, there are genuine factual

issues that properly can be resolved only by a finder of fact because they reasonably may be



                                                 3
Case 4:19-cv-04096-SOH Document 61                Filed 10/09/20 Page 4 of 15 PageID #: 1864




resolved in favor of either party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). A

fact is material only when its resolution affects the outcome of the case. Id. at 248. A dispute is

genuine if the evidence is such that it could cause a reasonable jury to return a verdict for either

party. Id. at 252.

        In deciding a motion for summary judgment, the Court must consider all the evidence and

all reasonable inferences that arise from the evidence in a light most favorable to the nonmoving

party. Nitsche v. CEO of Osage Valley Elec. Co-Op, 446 F.3d 841, 845 (8th Cir. 2006). The moving

party bears the burden of showing that there is no genuine issue of material fact and that it is

entitled to judgment as a matter of law. See Enter. Bank v. Magna Bank, 92 F.3d 743, 747 (8th Cir.

1996). The nonmoving party must then demonstrate the existence of specific facts in the record

that create a genuine issue for trial. Krenik v. Cnty. of LeSueur, 47 F.3d 953, 957 (8th Cir. 1995).

However, a party opposing a properly supported summary judgment motion “may not rest upon

mere allegations or denials . . . but must set forth specific facts showing that there is a genuine

issue for trial.” Anderson, 477 U.S. at 256.

        The same standard applies where, as here, the parties have filed cross-motions for summary

judgment. Each motion should be reviewed on its own merits, with each side “entitled to the benefit

of all inferences favorable to them which might reasonably be drawn from the record.” Wermager

v. Cormorant Twp. Bd., 716 F.2d 1211, 1214 (8th Cir. 1983); see also Canada v. Union Elec. Co.,

135 F.3d 1211, 1212-13 (8th Cir. 1998).

        II.     Applicable Law

        When sitting in diversity, a federal court applies the choice of law rules of the forum state

to determine whether the law of the forum state or a different state determines the outcome of the

action. See Potter v. St. Louis-San Francisco Ry. Co., 622 F.2d 979, 981 (8th Cir. 1980). In

Arkansas, an effective choice of law provision in a contract negates the need to conduct a
                                                 4
Case 4:19-cv-04096-SOH Document 61                Filed 10/09/20 Page 5 of 15 PageID #: 1865




significant relationship analysis to determine which law applies. See Scottsdale Ins. Co. v.

Morrowland Valley Co., LLC, 411 S.W.3d 184, 189. (Ark. 2012). The agreement between Plaintiff

and Defendant expressly states that the subcontract is controlled by the laws of Michigan. The

parties agree that Michigan law controls the claims. The Court will therefore apply Michigan law.

       A federal court is bound by the decisions of the highest court of the state whose laws it

must apply. See Quest Communications Co., LLC v. Free Conferencing Corp. 905 F.3d 1068, 1074

(8th Cir. 2019). When the highest state court has not addressed a particular issue, a federal court

applying that state’s laws must make its best effort to determine how it would rule. See id; see also

Doe v. Baxter Healthcare Corp., 380 F.3d 399, 407 (8th Cir. 2004).

                                          DISCUSSION

       Plaintiff’s Motion for Partial Summary Judgment argues that Defendant breached the

contract through violating the implied warranty of adequacy of design due to the presence of No.

6 Fuel Oil. Defendant’s Motion for Summary Judgment argues that (1) all work done by Plaintiff

fell within the scope of the subcontract; (2) Plaintiff is not entitled to additional payment for

removal of certain quantities of Fuel Oil; (3) Plaintiff has already exhausted its exclusive remedy;

and (4) Plaintiff’s unjust enrichment claim fails. The Court will first address Plaintiff’s narrower

Motion for Partial Summary Judgment. The Court will then address Defendant’s Motion for

Summary Judgment.

       I.      Plaintiff’s Motion for Partial Summary Judgment

       Plaintiff contends that the court should rule as a matter of law that Defendant breached the

terms of the subcontract for the removal of Fuel Oil during the project. Specifically, Plaintiff

argues that the subcontract expressly stated that Plaintiff would be required to clean up only No. 2

Fuel Oil and it forged its bid accordingly. Plaintiff argues the presence of No. 6 Fuel Oil creates a



                                                 5
Case 4:19-cv-04096-SOH Document 61                      Filed 10/09/20 Page 6 of 15 PageID #: 1866




breach by Defendant of the implied warranty of design adequacy and thus a breach of the contract.

First, the court will examine Michigan law regarding contracts and implied warranty of design

adequacy. Then, the court will determine if that warranty could apply to a contract between private

parties. If so, the Court will analyze Plaintiff’s claims in order to resolve its request for Partial

Summary Judgment.

        A.       Implied Warranty of Design Adequacy

        Under Michigan law, a party claiming breach of contract must show that “(1) there was a

contract (2) which the other party breached (3) thereby resulting in damages to the party claiming

breach.” Miller Davis Co. v. Ahrens Const., Inc., 848 N.W.2d 95, 104 (Mich. 2014). In Hersey

Gravel Co. v. State, the Michigan Supreme Court held there was an implied warranty within a

construction contract created by affirmative statements of the state government when soliciting

bids from contractors. 9 N.W.2d 567, 569-70 (Mich. 1943). 2 The court reasoned that definitive

statements regarding conditions in which the bidder would be working can be taken as true by the

bidder due to the assumed superior knowledge of the state. Id. at 570. The court also determined

that contract language requiring the bidding party to make itself familiar with all site conditions

cannot undo the affirmative statements in project plans. Id. The court reasoned that the bidding

party can believe that definitive statements regarding site conditions indicate prior analysis by the

state regarding said conditions and make further examination redundant. Id. Therefore, that court

held the discrepancy between the statements of the state and the conditions of the site violated this

implied warranty and led to the damages of extra costs which created a breach of contract. Id. at

569-70.



2
 This type of implied warranty is known as the “warranty of design adequacy” and is “a firmly established principle
of construction law, which has been adopted in virtually all jurisdictions.” 4A Bruner & O’Connor, Construction Law
§12:47 (2009).

                                                        6
Case 4:19-cv-04096-SOH Document 61               Filed 10/09/20 Page 7 of 15 PageID #: 1867




        The Michigan Supreme Court reaffirmed the existence of this implied warranty in a

subsequent case involving a contract between a city government and a contractor for a sewer

construction project. See Valentini v. City of Adrian, 79 N.W.2d 885, 887-89 (Mich. 1956). That

court held that samples of subsoil conditions provided in project documents by the city created an

implied warranty that the contractor could rely on when making its bid. Id. at 887. The differing

subsoil conditions the contractor subsequently discovered and the correspondingly increased costs

indicated a breach of the implied warranty and breach of contract. Id. at 888-89. In light of the

positive affirmations of the subsoil samples, the court did not find that contract language requiring

the contractor to personally examine the worksite negated the existence of the implied warranty.

Id. at 887.

        B. Applicability to Private Contracts

        Since the Michigan Supreme Court has only ruled on the implied warranty in situations

where a government body is a party to the contract, this court must now determine if the Michigan

Supreme Court would similarly apply the warranty to a situation involving only private parties.

See Quest Communications Co., LLC v. Free Conferencing Corp. 905 F.3d 1068, 1074 (8th Cir.

2019). The underlying rationale in the Hersey Gravel decision was that the party making a

construction bid on specific information that the owner of the project provided should be able to

trust and rely on that information. 9 N.W.2d 567, 569-71 (Mich. 1943). The court never expressly

stipulated that the existence of the implied warranty depended on one party being a government

entity. Id. at 569-71. The court in Valentini relied on the reasoning from Hersey Gravel and

similarly never conditioned the presence of the implied warranty on the fact that one party to the

contract was a city government. 79 N.W.2d 885, 887-91 (Mich. 1956). The Court notes that there

are instances of non-controlling case law from lower courts in Michigan that narrowly define the

                                                 7
Case 4:19-cv-04096-SOH Document 61                         Filed 10/09/20 Page 8 of 15 PageID #: 1868




warranty to situations with government contracts. See Midwest Bridge Co. v. Dep’t. of Transp.,

350 N.W.2d 913, 915 (Mich. Ct. App. 1984); Holloway Const. Co. v. State, 205 N.W.2d 575, 581

(Mich. Ct. App. 1973). However, the Court finds the core consideration that created the warranty

was that of fair dealing and not one party’s status as a government entity. The reasoning of the

controlling precedent articulates no exception for private contracts and the principles underlying

the implied warranty are easily applicable to contracts between private parties. Therefore, this

Court determines that the Michigan Supreme Court would apply the implied warranty to private

contracts. 3

         C. Application to Plaintiff’s Claim

         Plaintiff contends that by expressly mentioning only No. 2 Fuel Oil in the project

specifications detailing work to clean up Fuel Oil, Defendant violated the implied warranty of

design adequacy and should be held liable for breach of contract as a matter of law. The Court is

not persuaded.

         The requirement under Michigan law to consider the entirety of the contract in order to

interpret it harmoniously and give every word meaning casts doubt on Plaintiff’s argument. See

Laevin v. St. Vincent De Paul Society of Grand Rapids, 36 N.W.2d 163, 164 (Mich. 1949). A

section of the site specifications that is integrated into the contract mentions the presence of an

empty No. 6 Fuel Oil storage tank on the premises of the project site. 4 ECF No. 40-1. While this

does not explicitly state that there is No. 6 Fuel Oil at the site, it may reasonably lead one to believe



3
  This decision is buoyed by the reasoning of a separate federal court applying Michigan law that interprets the rule
for the implied warranty in a way that makes no mention of the necessity of one party being a public entity. See
Performance Abatement Services, Inc. v. Lansing Bd. of Water and Light, 168 F.Supp.2d 720, 733-34 (W.D. Mich.
2001); See also Pat J. Murphy, Inc. v. Drummond Dolomite, Inc., 232 F.Supp. 509, 524-26 (E.D. Wis. 1964) (in which
a federal court applying Michigan Supreme Court precedent held that the implied warranty applied in a contract
between private parties).
4
  Articles 2 and 14 of the subcontract act to include site surveys and specifications as part of the subcontract. ECF No.
2-1.

                                                           8
Case 4:19-cv-04096-SOH Document 61                         Filed 10/09/20 Page 9 of 15 PageID #: 1869




that it will be present at the project site. The mention of the No. 6 tank must be considered together

with the section listing No. 2 Fuel Oil as the substance that “may” be present to determine if there

is a clear and affirmative statement as to site conditions to rule as a matter of law. Viewing these

facts in the light most favorable to Defendant, the Court concludes that a reasonable fact finder

could determine that there was not an express statement made by Defendant limiting Plaintiff’s

scope of work to No. 2 Fuel Oil. Accordingly, the Court cannot find that Plaintiff should prevail

on its breach of contract claim regarding a violation of implied warranty of design adequacy as a

matter of law.

         II. Defendant’s Motion for Summary Judgment

         The court will now address and analyze Defendant’s Motion for Summary Judgment.

Defendant argues that all Plaintiff’s work on the project fell under the subcontract’s scope of work

and it should not receive additional compensation, that Plaintiff has already exhausted its exclusive

remedy for differing site conditions under the subcontract, and that Plaintiff cannot use the theory

of unjust enrichment for recovery in this situation. The court will not consider Defendant’s desire

for summary judgment as to the matter of the volume of Fuel Oil Plaintiff removed during the

project. 5

         A. Breach of Contract

         Defendant argues that all cleanup work related to No. 6 Fuel Oil and elemental mercury

fell within the scope of the subcontract.




5
 Plaintiff contends that its damages in extra costs were due to the grade of Fuel Oil it had to clean and remove. In its
complaint, Plaintiff never puts forth an argument for breach of contract based on the volume of Fuel Oil. ECF No. 2.
Plaintiff also never states that the volume of Fuel Oil it removed exceeded 5,000 gallons in its Statement of Undisputed
Material Facts. ECF No. 35. Thus, the Court does not see a reason to rule on an issue inconsequential to Plaintiff’s
current theory of recovery.

                                                           9
Case 4:19-cv-04096-SOH Document 61                         Filed 10/09/20 Page 10 of 15 PageID #: 1870




          i. No. 6 Fuel Oil

          Defendant contends that the subcontract clearly indicated that No. 6 Fuel Oil could be

 within the scope of work and that the contract language requiring examination of the site before

 making a bid acts as a waiver of the implied warranty. Defendant argues that Plaintiff should have

 been aware that the subcontract requirement for removal of all Fuel Oil could include No. 6 Fuel

 Oil. Defendant supports this claim by noting the language of the work description stating only that

 No. 2 Fuel Oil “may” be present and that the site specifications indicate the presence of an empty

 No. 6 Fuel Oil tank. Defendant argues further that if the subcontract language did not give Plaintiff

 notice of the type of Fuel Oil it may encounter, the required site visit should have properly

 informed Plaintiff of its potential scope of work. Defendant states that this requirement effectively

 waived any claim Plaintiff would have under an implied warranty. The Court is not persuaded.

          As determined above, Michigan’s implied warranty of design adequacy applies to contracts

 between private parties. 6 While the subcontract language of the work description for Fuel Oil

 removal states that certain listed materials “may” be encountered, the following table exclusively

 lists No. 2 Fuel Oil. ECF 38-4. Also, the mention of a No. 6 Fuel Oil tank in the site specifications

 does not necessarily mean that No. 6 Fuel Oil will be present. A representative for project owner

 Entergy also confirmed that only No. 2 Fuel Oil was present during Plaintiff’s pre-bid site visit.7

 Considering these facts in the light most favorable to Plaintiff, a reasonable fact finder could


 6
   The court similarly determines that the warranty applies to manmade conditions. The controlling Michigan Supreme
 Court precedents reasoned that the bidder is entitled to trust positive affirmations of the project owner since they are
 presumed to have superior knowledge of the project. See Valentini v. City of Adrian, 79 N.W.2d 885, 887-89 (Mich.
 1956); Hersey Gravel Co. v. State, 9 N.W.2d 567, 569-70 (Mich. 1943). While those instances involved natural
 conditions, that court did not make any exclusion in the warranty for manmade conditions and did not base any of its
 reasoning on the difference between manmade and natural conditions. Valentini, 79 N.W.2d at 885-87; Hersey Gravel,
 9 N.W.2d at 569-70. Therefore, this court does not find a compelling reason to treat manmade and natural site
 conditions differently under the implied warranty.
 7
   Extrinsic evidence like this statement cannot alter the plain terms of a contract, but it can serve to inform the
 intentions of the parties and the construction of the contract when ambiguities arise. See Goodwin, Inc. v. Coe, 220
 N.W.2d 664, 669 (Mich. 1974) (vacated in part on other grounds).

                                                           10
Case 4:19-cv-04096-SOH Document 61               Filed 10/09/20 Page 11 of 15 PageID #: 1871




 determine that affirmative statements were made in the contract to create an implied warranty of

 design adequacy.

        Consequently, Defendant’s argument that the subcontract’s site visit requirement would

 inform Plaintiff of its scope of work must also fail. The controlling law clearly states that a

 warranty made by positive affirmations as to site conditions cannot be undone by language

 requiring a site inspection to determine scope of work. See Valentini, 79 N.W.2d at 887; Hersey

 Gravel Co., 9 N.W.2d at 570. Defendant’s citation to Hunt Const. Grp., Inc. v. Constr. Servs., Inc.

 as an example of site inspection requirements waiving the implied warranty is not persuasive

 because the party soliciting bids in that case was accused of simply not providing enough

 information instead of expressly misrepresenting the conditions. 375 F.Supp.2d 612, 619 (E.D.

 Mich. 2005). Since an implied warranty for design adequacy might be found regarding Fuel Oil,

 the Court cannot rule as a matter of law that Defendant did not breach the contract regarding the

 removal of Fuel Oil.

        ii. Elemental Mercury

        Defendant contends that all elemental mercury cleanup was within the scope of work under

 the subcontract. Defendant states that Plaintiff was required to remove “Universal Waste” as part

 of the subcontract. Defendant then points to language in the project specifications that does not

 limit Universal Waste to only mercury-containing equipment. Defendant then reiterates that the

 Plaintiff must remove all mercury-containing equipment under the subcontract. Defendant argues

 that this language indisputably makes elemental mercury part of the contract and that Plaintiff’s

 breach of contract claim for elemental mercury should fail as a matter of law. The Court is not

 persuaded.




                                                 11
Case 4:19-cv-04096-SOH Document 61                Filed 10/09/20 Page 12 of 15 PageID #: 1872




        Plaintiff notes that federal and Arkansas environmental regulations limit the definition of

 Universal Waste regarding mercury to mercury-containing equipment. See 40 C.F.R. § 273.4, §

 273.9; Ark. Environmental Reg. No. 23 § 273. Plaintiff also notes that Arkansas and federal

 regulations consider elemental mercury to be a “Hazardous Waste.” See 40 C.F.R. § 261.3; Ark.

 Environmental Reg. No. 23 § 261. Plaintiff argues that its express exclusion of elemental mercury

 from its bid and discussions with Defendant after discovery of elemental mercury on the project

 site indicate that removing elemental mercury was not within its scope of work. Though this

 extrinsic evidence cannot work to change the plain language of the subcontract, it can be used to

 better understand the intent of the parties when uncertainty and ambiguity arises. See Goodwin,

 Inc. v. Coe, 220 N.W.2d 664, 669 (Mich. 1974) (vacated in part on other grounds). While the

 language of the contract does not limit Universal Waste to mercury-containing devices, it does not

 explicitly include elemental mercury. Taken together in the light most favorable to Plaintiff, these

 facts indicate that a reasonable jury could conclude that removing elemental mercury fell outside

 Plaintiff’s scope of work under the subcontract. Therefore, the Court cannot rule as a matter of law

 that Defendant did not breach the contract regarding cleanup of elemental mercury.

        B. Exclusive Remedy

        Defendant argues that, even if Plaintiff performed tasks outside the subcontract’s scope of

 work, Plaintiff has exhausted its exclusive means of recovery under the subcontract. Defendant

 points to the exclusive remedy provision in Section 12.1 of the subcontract for support. That

 section states the only remedy Plaintiff could have for claims arising from differing site conditions

 or breaches of warranty by the Owner is to submit the claim through Defendant to the Owner. See

 ECF No. 2-1 § 12.1. The section ends with: “The processing of such claims by the Contractor shall

 be the Subcontractor’s sole and exclusive remedy against the Contractor with respect to such



                                                  12
Case 4:19-cv-04096-SOH Document 61                 Filed 10/09/20 Page 13 of 15 PageID #: 1873




 claims.” ECF No. 2-1 § 12.1. Defendant states that it has submitted Plaintiff’s claims for extra

 costs related to differing site conditions to Entergy and has therefore fulfilled its obligation under

 the subcontract. With that completed, Defendant urges that Plaintiff has no other remedy for its

 breach of contract claims. The Court is not persuaded.

        A principle of contract law in Michigan is that each party to a contract must have some

 means of remedy for a breach by the other party. See M & D Robinson Co. v. Dunitz, 162 N.W.2d

 318, 320 (Mich. Ct. App. 1968). A court must assume that parties to a contract intend for it to be

 enforceable and should construct the contract in a way to make it align with law when possible.

 See Cruz v. State Farm Mut. Auto Ins. Co., 648 N.W.2d 591, 599 (Mich. 2002). Good faith and

 fair dealing underlie every contract and no party to one should act in a manner that works to

 undermine the other party’s right to the benefits of the contract. See Hammond v. United of

 Oakland, Inc., 483 N.W.2d 652, 655 (Mich. Ct. App. 1992).

        Defendant’s interpretation of the subcontract creates the possibility that a legitimate breach

 of contract claim by Plaintiff can fail simply because neither Entergy nor Defendant decide to

 respect Plaintiff’s request for reimbursement. That would mean Plaintiff’s sole remedy ceases to

 exist in a situation where other parties simply disregard or disagree with Plaintiff’s claims. If the

 exclusive remedy section allows Defendant flexibility of performance and to process Plaintiff’s

 claims as it sees fit, it is still bound by the requirement to proceed in good faith. See Burkhardt v.

 City Nat. Bank of Detroit, 226 N.W.2d 678, 680 (Mich. Ct. App. 1975). Defendant’s refusal to

 seek reimbursement for Plaintiff any other way than to request it from Entergy and then absolve

 itself of the matter could be viewed as a failure to fulfill its end of the exclusive remedy in good

 faith. Adding further weight to Plaintiff’s contention is the arbitration section in the prime contract

 to handle disagreements between Defendant and Entergy. See ECF No. 47. It shows that Defendant



                                                   13
Case 4:19-cv-04096-SOH Document 61               Filed 10/09/20 Page 14 of 15 PageID #: 1874




 potentially had the means to seek reimbursement from Entergy for payments to Plaintiff if it

 proceeded in good faith. In light of these considerations, a reasonable fact finder could determine

 that Defendant has not fulfilled its obligation to Plaintiff under the exclusive remedy provision of

 the subcontract. Accordingly, the Court cannot rule as a matter of law that Plaintiff has already

 exhausted its exclusive remedy for its breach of contract claims.

        C. Unjust Enrichment

        Defendant contends that Plaintiff is legally barred from proceeding under a theory of unjust

 enrichment in this instance. Defendant argues that all work Plaintiff did was subject to an express

 contract and that it cannot show how Defendant was unjustly benefitted. The Court is not

 persuaded.

        Unjust enrichment occurs when one party receives benefits that rightly belong to another

 and the retention of such benefit is unjust and results in an inequity. See Tkachik v. Mandeville,

 790 N.W.2d 260, 266 (Mich. 2010). To prevail on a claim of unjust enrichment, a plaintiff must

 show “(1) receipt of a benefit by the defendant from the plaintiff, and (2) an inequity resulting to

 plaintiff from defendant’s retention of the benefit.” See Bellevue Venture, Inc. v. Morang-Kelly

 Inv., Inc., 836 N.W.2d 898, 901 (Mich. Ct. App. 2013). An implied contract is created under law

 to prevent unjust enrichment in such cases. See id. An exception is that no contract will be implied

 if there is an express contract covering the matters at issue. See id. However, an implied contract

 can be created when a party seeks recovery for actions not covered by an express contract. See

 Cascade Elec. Co. v. Rice, 244 N.W.2d 774, 777 (Mich. Ct. App. 1973).

        As determined above, there is the possibility that Plaintiff can prove it performed work on

 the project outside the scope of its express contract with Defendant. Consequently, Plaintiff can

 potentially show that an implied contract was created when it performed work it argues was not



                                                 14
Case 4:19-cv-04096-SOH Document 61                Filed 10/09/20 Page 15 of 15 PageID #: 1875




 contemplated by the express contract. The obvious benefit retained by Defendant under that

 scenario would be the work Plaintiff contributed to the project for which Defendant was the general

 contractor. The inequity arises in the great disparity in the costs Plaintiff incurred to conduct the

 work necessary on the project and the amount of payment Plaintiff received due to its bid

 anticipating a qualitatively different scope of work. A reasonable fact finder could determine that

 Defendant unjustly received the benefit of a completed project by not compensating Plaintiff for

 work it performed outside the scope of its subcontract that aided in the project’s completion.

 Accordingly, the court cannot rule that Plaintiff’s unjust enrichment claim against Defendant

 should fail as a matter of law.

                                              CONCLUSION

        For the reasons stated above, the Court finds that Plaintiff’s Motion for Partial Summary

 Judgment (ECF No. 34) and Defendant’s Motion for Summary Judgment (ECF No. 39) should be

 and are hereby DENIED.

        IT IS SO ORDERED, this 9th day of October, 2020.


                                                               /s/ Susan O. Hickey
                                                               Susan O. Hickey
                                                               Chief United States District Judge




                                                  15
